t c memo united_states tax_court joseph d park and mi jung park et al petitioners v commissioner of internal revenue respondent docket nos filed date michael g little for petitioners william r mccants for respondent memorandum opinion foley judge this matter is before the court on petitioners’ motion for award of reasonable_litigation_costs ' cases of the following petitioners are consolidated herewith john n park docket no and david s and deborah park docket no john n park however is not seeking litigation costs - - pursuant to sec_7430 and rule this court ruled in favor of petitioners in park v commissioner tcmemo_2002_ and we incorporate herein by reference the facts set forth in that opinion background john joseph and david park are brothers who immigrated to the united_states from korea in the 1980s during the years in issue joseph and david park were married to mi jung and deborah park respectively petitioners moved to florida to establish businesses and resided there when they filed their petitions respondent was suspicious of the inconsistencies between petitioners’ lifestyles and their reported income for tax years to respondent believed petitioners were skimming money from their businesses laundering money or buying discounted traveler’s checks and selling them at a profit kaharudin latief and ferry tandiono both wealthy indonesian businessmen transferred more than dollar_figure million via wire transfers and traveler’s checks to petitioners petitioners worked together on several of the business ventures and would at times transfer funds amongst themselves in addition mr tandiono provided david with over dollar_figure million to buy unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure a home in david transferred the home to mr tandiono who held a mortgage on the property at the time of the filing of the petition in david resided in this home paying repair and miscellaneous expenses but no rent respondent reconstructed petitioners’ incomes using the cash_expenditures_method and determined unreported income of over dollar_figure million relating to the years in issue in date this court held that the amounts in dispute were nontaxable gifts on date petitioners filed their motion for award of litigation costs motion petitioners’ motion contained a statement that petitioners each had a net_worth of less than dollar_figure million when they filed their petitions each petitioner also submitted a one-page affidavit attempting to verify his or her net_worth on date respondent filed his response and objection to the motion for litigation costs response and objection specifically contending that the affidavits were insufficient to establish net_worth on date petitioners then filed a supplement to motion for award of litigation costs supplement in reply to respondent’s response and objection but did not address the issue of net_worth discussion the prevailing_party in a tax_court proceeding may recover litigation costs sec_7430 rule except as provided in sec_7430 b petitioners bear the burden of proving - - that they meet each of the requirements of sec_7430 rule e their failure to meet any one of the requirements of sec_7430 will preclude an award of costs 88_tc_492 petitioners may recover litigation costs only if they meet the net_worth requirements referenced in u s c sec d b sec_7430 a an individual’s net_worth must not exceed dollar_figure million at the time of filing of the petition to commence a civil_proceeding u s c sec d b 89_tc_784 a motion for litigation cost requires a statement that the moving party meets the net_worth requirements which statement shall be supported by an affidavit executed by the moving party rule b if a taxpayer in a motion for litigation costs fails to sufficiently establish net_worth and the commissioner challenges whether the taxpayer has met the net_worth requirements the taxpayer must provide additional evidence see 99_tc_335 94_tc_708 see also johnson v commissioner tcmemo_1999_127 holding that when a taxpayer submits only a statement accompanied by an affidavit the court is not compelled to accept petitioners’ unsubstantiated conclusory and self-serving assertion that they - - meet the net_worth requirements and that the taxpayer must provide supporting information ie evidence to establish his net_worth like the taxpayers in dixson petitioners failed to provide any supporting information to establish their net_worth or to even address the issue in their supplemental motion dixson intl serv corp v commissioner supra pincite petitioners received over dollar_figure million from messrs latief and tandiono and transferred significant amounts of money amongst themselves in addition david has maintained his close relationship with mr tandiono indeed he resided in mr tandiono’s dollar_figure million home at the time the petition was filed and we have no knowledge of assets acquired up to that time respondent contends that the affidavits petitioners submitted are insufficient and that petitioners failed to produce additional evidence eg net_worth statements or financial statements demonstrating that their net_worth is less than dollar_figure million we agree it is reasonable under the unusual facts of this case to believe that petitioners may have considerable net_worth petitioners however submitted no evidence to support their affidavits and failed to address the issue in their supplement see id johnson v commissioner supra cf prager v commissioner tcmemo_1994_420 holding that the taxpayer who initially produced a one-sentence affidavit satisfied the net -- - worth requirement after providing a balance_sheet in response to the commissioner’s opposition we will not accept petitioners’ unsubstantiated assertions of net_worth accordingly we hold that petitioners are not entitled to an award of litigation costs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued denying petitioners’ motion and decisions will be entered under rule
